The evidence closed, and at about 10 minutes past 11, A. M., the argument before the Jury commenced.
Young.—Cited McWhirt & Ferguson’s case, III Grattan 654. Hunter Hill, II Grattan. In Virginia, when a homicide is committed, the law presumes it to be murder in the second degree, and it is for the Commonwealth, by evidence, to elevate it into murder of the first degree, or for the accused, by evidence, to lower it to manslaughter, voluntary or involuntary, or to shew it to have been excusable or justifiable homicide.—Roscoe’s Criro. Ev. 702-706. You must believe that the blow was the cause of the death, but if it accelerated it or produced it only because of the debilitated condition and habits of the deceased, still it will *75be murder or manslaughter.—Guy’s Forensic Medicine 469.
Bay spoke from about half past 12 to7 o’clock in the evening, with an intermission of an hour. He argued very fully every point that could arise upon the law or the evidence. He cited Guy’s Foren. Medicine 461. Taylor’s Med. Jurisp. 302, 306, 413, 408, 409. Beck’s Med. Jurisp., Last Edit. 302, 371, 315. Kennaway’s case in Beck 302, was much relied upon. In this case, a woman intoxicated and violent, died after receiving from her husband, (an industrious man, returning home from his work,) two blows that did not seem calculated to produce death. On post mortem examination, an artery in her head was found ruptured. Sir Charles Bell “ being asked whether the blows were the cause of the rupture, said he conceived it very likely that a shock would rupture the vessel, and being then asked, whether he conceived that this woman was more likely to have a vessel ruptured from having been intoxicated, he was of opinion that intoxication and the struggle, were likely to produce such a degree of activity of the circulation in the head, that a less violent blow might produce rupture, than what in other circumstances might have proved fatal.”—Kennaway was acquitted.
Saturday, May 3rd, 1851.
Scott, for the defence, spoke from 9 ’till half past 12 o’clock.
Young closed at 2, P. M. The Jury retired, and in about half an hour, returned with a verdict of “Not Guilty.”
The accused was discharged.